                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                         CRIMINAL ACTION

VERSUS                                                                       No. 15-309

ALEXANDER CASTRO                                                           SECTION I


                                ORDER & REASONS

      Before the Court is defendant Alexander Castro’s (“Castro”) motion 1 for a

sentence reduction pursuant to the First Step Act of 2018 (the “First Step Act”).

Castro also requests that the Court appoint him counsel.

      Having reviewed Castro’s motion, the Court determines that it is without

merit. Section 404 of the First Step Act does not apply to Castro’s conviction as he

was not convicted of a cocaine base offense. Additionally, Scott committed the instant

offense after the Fair Sentencing Act took effect on August 3, 2010. 2 Similarly,

Section 402, otherwise known as the “safety valve” provision, does not apply because

the provision is not retroactive. Finally, even if Section 402 could be applied

retroactively, Castro would not have been eligible to receive the benefits of the safety-

valve amendments at the time of his sentencing.




1R. Doc. No. 60.
2On April 14, 2016, Castro pled guilty to conspiracy to distribute 5 kilograms or more
of cocaine hydrochloride. See R. Doc. No. 18, at 1; R. Doc. No. 7, at 1. He was sentenced
on January 11, 2018. R. Doc. No. 59.
      Accordingly,

      IT IS ORDERED that the motion is DENIED. 3

      IT IS FURTHER ORDERED that Castro’s request for the appointment of

counsel is DENIED.

      New Orleans, Louisiana, May 20, 2019.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




3 Because the Court concludes that Castro’s motion is meritless, and because he has
cited to no legal authority suggesting that he is entitled to an attorney at this stage
of his proceedings, the Court declines Castro’s request for the appointment of counsel.

                                          2
